            Case 1:20-cv-01588-LGS Document 24 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RENZER BELL,                                                 :
                                              Plaintiff,      :
                                                              :   20 Civ. 1588 (LGS)
                            -against-                         :
                                                              :        ORDER
 CHARLES GRAY,                                                :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the initial pre-trial conference date has been extended four times (Dkts. 12,

13, 14, 18) because Defendant has not appeared in this matter and proof of service is not on the

docket;

          WHEREAS, the deadline to file proof of service has been extended twice (Dkts. 18, 20);

          WHEREAS Plaintiff filed a letter (Dkt. 19) indicating that a third party could serve the

Defendant;

          WHEREAS Plaintiff filed a letter (Dkt. 23) indicating that he has not served Defendant

because he believed that the pro se Intake Unit or the United States Marshall Service was

responsible for effecting service and requesting an additional 30 days to file proof of service; it is

hereby

          ORDERED that, by September 18, 2020, the United States Marshals’ Service shall

effect service of Defendant or inform the Court why it cannot do so. It is further

          ORDERED that, the deadline for Plaintiff to file proof of service is hereby extended

from September 3, 2020, to October 2, 2020. It is further

          ORDERED that, the initial pre-trial conference scheduled for September 24, 2020, is

hereby adjourned to October 15, 2020 at 10:30A.M. Joint pre-conference materials are due by
          Case 1:20-cv-01588-LGS Document 24 Filed 09/08/20 Page 2 of 2




October 8, 2020. The parties shall call (888) 363-4749 and use Access Code 558-3333. The

time of the conference is approximate, but the parties shall be ready to proceed at that time.

       The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff

and to close the open motion at Dkt. 23.


Dated: September 8, 2020
       New York, New York
